            Case 2:14-cv-01749-VEC Document 85
                                            80 Filed 11/17/20
                                                     11/02/20 Page 1 of 2


                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC #:
PAUL DAVID ALLEN and GEOFF PAUL                                    DATE FILED:11/17/2020
ROWLEY, in their capacity as Joint Liquidators of
Hellas Telecommunications (Luxembourg),
                                                          Civil No. 14-01749 (VEC)
                Plaintiffs,

-against-

TPG CAPITAL MANAGEMENT, L.P., et al.,

                Defendants.




                   NOTICE OF MOTION TO SUBSTITUTE PLAINTIFFS




                                           BAKER & HOSTETLER LLP
                                           45 Rockefeller Plaza
                                           New York, NY 10111
                                           Telephone: (212) 589-4200
                                           Facsimile: (212) 589-4201
                                           Oren J. Warshavsky
                                           Tatiana Markel

                                           Attorneys for Kevin Hellard and Mike Saville
                                           in their capacity as Joint Liquidators of Hellas
                                           Telecommunications (Luxembourg) II SCA
          Case 2:14-cv-01749-VEC Document 85
                                          80 Filed 11/17/20
                                                   11/02/20 Page 2 of 2



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Declaration of Oren J. Warshavsky, Esq., and exhibits thereto, Kevin Hellard and Mike Saville,

in their capacity as Joint Liquidators of Hellas Telecommunications (Luxembourg) II SCA

(“Joint Liquidators”), will move this Court, located at 40 Foley Square, New York, New York,

10007, Courtroom 443, on a date and time to be determined by the Court, for an order granting

the Joint Liquidators’ motion under Federal Rule of Civil Procedure 25 to substitute the Joint

Liquidators as plaintiffs in this action.


Dated: New York, New York
       November 2, 2020                           BAKER & HOSTETLER LLP


                                                  By: s/ Oren J. Warshavsky             o
                                                  Oren J. Warshavsky
                                                  Tatiana Markel
                                                  45 Rockefeller Plaza
                                                  New York, NY 10111
                                                  Telephone: (212) 589-4200
                                                  Facsimile: (212) 589-4201

                                                  Attorneys for Kevin Hellard and Mike Saville
                                                  in their capacity as Joint Liquidators of
                                                  Hellas Telecommunications (Luxembourg) II
                                                  SCA

cc: All Counsel of Record (via ECF)




   Application GRANTED. The Clerk of Court is directed to substitute Joint
   Liquidators Kevin Hellard and Mike Saville for Plaintiffs Paul Allen and
   Goeffrey Rowley in this action. This case will remain STAYED. The
   parties must continue to submit status updates every six months, with the
   first update due by February 3, 2021. The Clerk of Court is directed to
   close the open motion at docket entry 80.

 SO ORDERED.




                                                                        11/17/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
